DETAILED ACTION
Claims 1-14 are presented for examination, wherein claims 8-14 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 20, 20201.
The traversal is on the ground(s) that “the Examiner has failed to establish a prima facie case for restriction requirement as required by USPTO procedure,” wherein the applicants and allege a serious burden has not been established, citing MPEP § 808.02. (Remarks, at 5:3-7:2).
In response, the examiner respectfully notes that Group I is directed toward a product and Group II is directed toward a method. A search of the method claims of Group II is not required for the product claims of Group I. Group II requires a separate search for method limitations that is not required for Group I, thus a serious search burden exists. Group II, claims 8-14, are withdrawn from consideration as being directed toward a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/343,539 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant preamble process limitations “the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic” and “the electrolytic copper foil is coated with a cathode active material” severably do not patentably distinguish said claims from those of the cited reference, see e.g. MPEP § 2113 and/or § 2111.02 and e.g. further infra regarding interpretations thereof; an absence of arsenic or a de minimis/impurity amount of arsenic reads on the instant claims as claimed; and, the instant Equation 1 at 1.30 and the reference Equation 1 at 1.2 are sufficiently close that the reference reads on the claimed range, e.g. MPEP § 2144.05(II).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 16/343,527 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant preamble process limitations “the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic” and “the electrolytic copper foil is coated with a cathode active material” severably do not patentably distinguish said claims from those of the cited reference, see e.g. MPEP § 2113 and/or § 2111.02 and e.g. further infra regarding interpretations thereof; an absence of arsenic or a de minimis/impurity amount of arsenic reads on the instant claims as claimed; AND, the instant Equation 1 at 1.30 to 1.55 and the reference Equation 1 at 1.3 to 1.5 overlap such that the reference reads on the claimed range, e.g. MPEP § 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, it is unclear as to which “wherein” limitation is intended to be the transition phrase. As a result, the preamble might be interpreted to be (1) “An electrolytic copper foil for a secondary battery, wherein … ;” (2) “An electrolytic copper foil for a secondary battery, wherein the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic, wherein … :’ or, (3) “An electrolytic copper foil for a secondary battery, wherein the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic, wherein the electrolytic copper foil is coated with a cathode active material, wherein ….”
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claim 1, the limitation “coated with a cathode active material” is not clear whether the claimed “electrolytic copper foil for a secondary battery” (1) requires said cathode active material to coat said “electrolytic copper foil” or (2) is merely capable of being coated with said “cathode active material.”
For purposes of examination, the claim is examined under interpretation (2) since the claimed subject matter of claim 1 is for “[a]n electrolytic copper foil for a secondary battery, wherein the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic, wherein the electrolytic copper foil is coated with a cathode active material, wherein a content of TOC and contents pf cobalt, and arsenic contained in the electrolytic copper foil ….” (emphasis added).
Still regarding claim 1, the limitation “a content of TOC and contents of cobalt, and arsenic contained in the electrolytic copper foil satisfy a following Equation 1: TOC content/(cobalt content + arsenic content)=1.30 to 1.55” is not clear as to whether (1) only one of cobalt or arsenic is required, such that the Equation 1 is satisfied; (2) both cobalt and arsenic is required, but one of cobalt and arsenic may be present in a de minimis/impurity amount, such that the Equation 1 is satisfied; or (3) both cobalt and arsenic is required to be present in a non-de minimis/non-impurity amount, such that the Equation 1 is satisfied.
For purposes of examination, the claim is examined as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2007/0287020).
Regarding independent claim 1, Saito teaches an electrodeposited copper foil surface treated using an electrolytic drum, said treated foil having surface roughness (Rz) on a smooth side (M surface) not touching said drum and a surface (S surface) contacting said drum (e.g. ¶¶ 0002, 10, and 37), reading on “electrolytic copper foil,” wherein the preamble limitation “for a secondary battery” does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, wherein the preamble process limitations “the electrolytic copper foil is produced using a drum in a plating solution containing copper, total organic carbon (TOC), cobalt, and arsenic” does not patentably distinguish the instant invention” and “the electrolytic copper foil is coated with a cathode active material” severably do not patentably distinguish the instant invention, e.g. MPEP § 2113 and/or § 2111.02, said copper foil comprising:
said electrodeposited copper foil surface treated using said electrolytic drum and a copper sulfate bath, wherein said sulfate bath includes a copper concentration is 50 to 80 g/l; a sulfuric acid concentration is 30 to 70 g/l; a chloride concentration is 0.01 to 30 ppm, and a total concentration of an organic sulfur based compound, low molecular weight glue and polymeric polysaccharide is 0.1 to 100 ppm, such that a TOC (total organic carbon) is 400 ppm or smaller, since if the concentration of TOC is large, much impurities are included in the copper foil, which have a large effect on recrystallization; and at least one kind of simple substance of Ni, Zn, Cr, Co, Mo and P, alloys and hydrates thereof in an amount of preferably 3 mg/dm2 or less because they deteriorate an etching characteristic, wherein a solution temperature is 35 to 45°C; wherein a current density is 20 to 50 A/dm2; and, wherein performing a surface treatment on an M surface of the copper foil to attain Rz of 1.0 µm or smaller (e.g. ¶¶ 0010-17, 26, and 30), but does not expressly teach “a content of TOC and contents of cobalt, and arsenic contained in the electrolytic copper foil satisfy a following Equation 1:
TOC content/(cobalt content + arsenic content)=1.30 to 1.55.	[Equation 1].”

However, as noted supra, said sulfate bath includes said TOC (total organic carbon) in an amount of 400 ppm or smaller, since if the concentration of TOC is large, much impurities are included in the copper foil, which have a large effect on recrystallization; and, at least one kind of simple substance of Ni, Zn, Cr, Co, Mo and P, alloys and hydrates thereof in an amount of preferably 3 mg/dm2 or less because they deteriorate an etching characteristic (e.g. supra), so that the ratio thereof overlaps the claimed range, e.g. MPEP § 2144.05(I). See also the interpretation supra regarding arsenic, as claimed.
In the alternative, Saito teaches the concentration of TOC is result-effective on the impurities are included in the copper foil, which have a large effect on recrystallization; and, the concentration of said at least one kind of simple substance of Ni, Zn, Cr, Co, Mo and P, alloys and hydrates thereof deteriorate an etching characteristic (e.g. supra), so that it would have been obvious to a person of ordinary skill in the art to optimize each, resulting in the claimed ratio, e.g. MPEP § 2144.05(II). See also the interpretation supra regarding arsenic, as claimed.
Regarding claim 2, Saito teaches the copper foil of claim 1, wherein said foil would be expected to have a bending endurance of 110 times or greater, since Saito teaches a substantially identical foil (a limited TOC concentration, at 400 ppm or smaller, see supra, compared with the instant TOC of 100 ppm or more, see instant specification, at e.g. ¶¶ 0035-36), e.g. MPEP § 2112.01(I).
Regarding claim 3, Saito teaches the copper foil of claim 1, wherein the intermediate plating solution and TOC thereof in the claimed process claim “a concentration of the TOC contained in the plating solution is 100 ppm or greater” does not patentably distinguish the instant invention, e.g. MPEP § 2113.
In the alternative, the total organic carbon is 400 ppm or smaller in said copper sulfate bath (e.g. ¶¶ 0017 and 26), reading on “a concentration of the TOC contained in the plating solution is 100 ppm or greater,” e.g. MPEP § 2144.04(I).
Regarding claim 4, Saito teaches the copper foil of claim 1, wherein said copper foil composed of electrodeposited copper wherein M surface and S surface have a surface roughness of 1 µm or smaller (supra, ¶¶ 0010-11, 19-20, and, 23 plus e.g. Table 6), reading on “the electrolytic copper foil has one face in direct contact with the drum and the other face opposite to said one face, wherein a Rz roughness of each of said one and other faces is smaller than or equal to 2.0 μm,” e.g. MPEP § 2144.05(I).
Regarding claim 5, Saito teaches the copper foil of claim 1, wherein said copper foil has a tensile strength of 400 N/mm2 or lower (e.g. ¶¶ 0014, 27, and 43, i.e. 40.8 kgf/mm2 or lower), reading on “a tensile strength of the electrolytic copper foil is in a range of 30 kgf/mm2 to 51 kgf/mm2,” e.g. MPEP § 2144.05(I).
Regarding claim 6, Saito teaches the copper foil of claim 1, wherein said copper foil has an elongation of 3% or higher (e.g. ¶¶ 0014, 27-29, and 43), reading on “an elongation of the electrolytic copper foil is in a range of 2% to 15%,” e.g. MPEP § 2144.05(I).
Regarding claim 7, Saito teaches the copper foil of claim 1, wherein said copper foil has a thickness of 1 µm to 70 µm (e.g. ¶¶ 0021-22), reading on “a thickness of the electrolytic copper foil is in a range of 4 μm to 10 μm,” e.g. MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723